DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendments filed on May 19, 2022, and claims 1-8, 21-32 are pending for examination.
Claims: 9-20 (canceled)
Response to Argument
Applicant’s arguments with respect to claims 1 -8, 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -6, 8, 21-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach (US 2012/0297463 A1), in view of Bandini (US 2006/0282888 A1).
Regarding claim 1,
Orbach teaches, a system for blocking distribution of an attachment file containing distribution-prohibited content, comprising (see abstract):
a processor; and a memory coupled to the processor, the memory storing executable instructions that when executed by the processor cause the processor to control the system to (para [0033] Hardware system is required as a memory and a processor.):
store, in a data storage, a plurality of attachment files, each attachment file contained in one or more messages (see para [0022] a central repository or sever would maintain all the stored forwarding-restricted messages/attachments or hash codes of those stored messages/attachments. Note: hash code is called attachment ID); 
associate each attachment file with unique attachment identification data (ID) (see para [0040] Hash value is associated with each attachment, and The hash value is called as an attachment identifier.)
identify, based on content of each attachment file, a distribution-prohibited attachment group including one or more attachment files containing distribution- prohibited content (see fig. 3A (304-306), and para [0038] photo 206 of FIG. 2 (or other attachment) from handset 200 of a sender subscribed to the network of carrier A to a recipient, and at step 306 the sender adds the forwarding restriction "DNF" 210 to the body of text in the message.)
indicate the attachment ID of each attachment file included in the identified distribution-prohibited attachment group as distribution-prohibited attachment ID (see para [0039]; 
receive, from a user device, a request to distribute a first attachment file of the plurality of attachment files stored in the data storage, the request containing first attachment ID associated with the first attachment file (see para [0045] the hash value along with the "DNF" request is sent to the Permission Service); 
in response to receiving the request, determine whether the first attachment ID corresponds to the attachment ID indicated as the distribution-prohibited attachment ID (see para [0045]-[[0046]); and 
Orbach does not explicitly teach, 
in response to determining that the first attachment ID corresponds to the attachment ID indicated as the distribution-prohibited attachment ID, deny the request from the user device to distribute the first attachment file.
in analogous art, 
 Bandini teaches, 
in response to determining that the first attachment ID corresponds to the attachment ID indicated as the distribution-prohibited attachment ID, deny the request from the user device to distribute the first attachment file (see fig. 3 (#66), and para [0023] Extracting a message attributes/ID. Compare message attributes to a database of attributes (#66). If the attributes match and exceed a score (#70), then the message is reported as SPAM (and it would be obvious to block the message)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Orbach with deny the request from the user device to distribute the first attachment file of Bandini. A person of ordinary skill in the art would have been motivated to do controlling access an unauthorized content (Bandini: [0021]). 
Regarding claim 2,
Orbach and Bandini teach claim 1,
Orbach teaches, wherein: the attachment ID associated with each attachment file includes a hash, the distribution-prohibited attachment ID includes the hash of the corresponding attachment file (see para [0040] Compressing the forwarding-restricted message or attachment through a hash algorithm converts it into a hash value, which is a semi-unique code.)
 and
 determine whether the first attachment ID corresponds to the attachment ID indicated as the distribution- prohibited attachment ID, the instructions, when executed by the processor, further cause the processor to control the system to compare the hash of the first attachment file to the hash of the one or more attachment files in the distribution-prohibited attachment group (see para [0041] when another user attempts to forward a photo or other attachment, the photo or attachment to be forwarded is hashed and then compared to the hash codes stored at Permission Service 102)
Regarding claim 3,
Orbach and Bandini teach claim 1,
Orbach teaches, wherein the received request includes a request to distribute the first attachment as an attachment to an instant message (see para [0033] System 100 can be any known system configuration, such as a standard IM/SMS or MMS system configuration,)
Regarding claim 4,
Orbach and Bandini teach claim 3,
Bandini further teaches, wherein the instructions, when executed by the processor, further cause the processor to control the system to cause the user device to display an indication of the first attachment being blocked (see para [0023] Extracting a message attributes/ID. Compare message attributes to a database of attributes (#66). If the attributes match and exceed a score (#70), then the message is reported as SPAM (and it would be obvious to block the message)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Orbach with deny the request from the user device to distribute the first attachment file of Bandini. A person of ordinary skill in the art would have been motivated to do controlling access an unauthorized content (Bandini: [0021]).
Regarding claim 5,
Orbach and Bandini teach claim 1
Orbach teaches, wherein, to identify the distribution-prohibited attachment group, the instructions, when executed by the processor, further cause the processor to control the system to: determine a likelihood of the content of each attachment file containing the unaccepted content (see para [0038] photo 206 of FIG. 2 (or other attachment) from handset 200 of a sender subscribed to the network of carrier A to a recipient, and at step 306 the sender adds the forwarding restriction "DNF" 210 to the body of text in the message.)
Orbach fails to teach, receive an identification of unaccepted content; 
In analogous art,
Bandini teaches, receive an identification of unaccepted content (see claim #27 wherein the database storing unwanted message is a local database of undesirable message data maintained by the e-mail relay.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Orbach with receive an identification of unaccepted content of Bandini. A person of ordinary skill in the art would have been motivated to do controlling access an unauthorized content (Bandini: [0021]).
Regarding claim 6,
Orbach and Bandini teach claim 5,
Orbach further teaches, wherein the instructions, when executed by the processor, further cause the processor to control the system to revoke user access to the first attachment file. (see para [0012] methods that control whether a recipient of an electronic message (e.g., a text message, a multimedia message, an e-mail message, etc.) is permitted to forward the message and/or its attachment to third parties.)
Regarding claim 8,
Orbach and Bandini teach claim 1,
Orbach further teaches, 
the plurality of attachment files stored in the data storage includes a second attachment file associated with a second attachment ID, and the instructions, when executed by the processor, further cause the processor to control the system to (see para [0015] plurality of attachments): 
determine, based on a match between the second attachment ID and at least a portion of the distribution-prohibited attachment ID of the first attachment file, a content difference between the content of the second attachment file and the content of the first attachment file (see para [0015]) and determine whether to distribute the second attachment file, based on whether the content difference meets a content distribution blocking criterion (see para [000016]).
Claim 21 recites all the same elements of claim 1, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 21.
Claim 22 recites all the same elements of claim 2, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 3, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 23.
Claim 24 recites all the same elements of claim 4, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 24.
Claim 25 recites all the same elements of claim 5, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 25.
Claim 26 recites all the same elements of claim 6, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 26.
Claim 28 recites all the same elements of claim 8, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 28.
Claim 29 recites all the same elements of claim 1, but a computer program product claim rather than a system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 29.
Claim 30 recites all the same elements of claim 2, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 30.
Claim 31 recites all the same elements of claim 5, but a computer program product claim rather than a system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 31.
Claim 32 recites all the same elements of claim 6, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 32.
Claim 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach (US 2012/0297463 A1), in view of Bandini (US 2006/0282888 A1), and further in view of Kinoshita (US 2009/0013141A1).
Regarding claim 7,
Orbach and Bandini teach claim 1,
Orbach and Bandini fail to teach, wherein, to determine a likelihood of the content of each attachment file containing the unacceptable content, the instructions, when executed by the processor, further cause the processor to control the system to scan the data storage asynchronously with receipt of the plurality of attachment files or asynchronously with the denying of the request, or both. 
In analogous art, Kinoshita teaches, wherein, to determine a likelihood of the content of each attachment file containing the unacceptable content, the instructions, when executed by the processor, further cause the processor to control the system to scan the data storage asynchronously with receipt of the plurality of attachment files or asynchronously with the denying of the request, or both (see para [0030] line 29-32, Under the asynchronous technique, the storage scans its file system periodically, finds new files that have been stored since the last scan, and determines the ownership of the new files.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Orbach with Bandini further with scan of the database storage is asynchronous with the receipt of the plurality of attachments of Kinoshita. A person of ordinary skill in the art would have been motivated to do to distribute a confidential data (Kinoshita: [0004]-[0005]).
Claim 27 recites all the same elements of claim 7, but a method claims rather than a system. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443